DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 DECEMBER 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yahata et al., US 2017/0018292 in view of Rusanovskyy et al., US 2018/0063500.

Regarding claim 1, Yahata discloses a reproduction apparatus comprising (playback device; pages 5-6, paragraph 117, and Figs. 6-7): 
a decoding section configured to decode (playback device with decoding system; page 18, paragraph 400, and Fig. 44), in a case where a first content including a first HDR video stream to which dynamic metadata including luminance information of each video frame is added (at least an HDR video stream with HDRe data, i.e. dynamic 
an output controlling section (Figs. 6-7 and 44) configured to add the dynamic metadata of the first HDR video stream to video data obtained by the decoding of the second HDR video stream, and output resulting data to a display apparatus (content output for display with HDRe data, i.e. dynamic metadata, added; page 18, paragraphs 403-404), wherein the decoding section and the output section are each implemented via at least one processor (with at least a processor; page 6, paragraph 118, and page 19, paragraph 412).
Yahata does not explicitly disclose static metadata including average luminance information.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Yahata and Rusanovskyy by allowing average luminance information to be included in the already present static metadata of Yahata, in order to provide an improved system and method for communicating preferred settings information from a sink device to a source device (Rusanovskyy; page 1, paragraph 7).

Regarding claim 3, Yahata in view of Rusanovskyy discloses the output controlling section adds the dynamic metadata in which values of parameters included in the static metadata are set as values of parameters (Yahata; HDRe data, i.e. dynamic metadata, added; page 18, paragraphs 403-404, and wherein with values; page 13, paragraphs 328, 330, and 332).

Regarding claim 4, Yahata in view of Rusanovskyy discloses the output controlling section adds the dynamic metadata described in a metadata file prepared in advance as data for being added upon reproduction of the second content (Yahata; decoding and reproduction of a particular stream, i.e. second; page 18, paragraphs 402-404, and page 15, paragraph 367, and content output for display with HDRe data, i.e. dynamic metadata, added; page 18, paragraphs 403-404, and wherein with files of a BD-ROM, i.e. prepared in advance; page 5, paragraphs 100-109).

Regarding claim 5, Yahata in view of Rusanovskyy discloses a reading out section configured to read out data from a non-transitory recording medium in which the first content and the second content are recorded (Yahata; reading out content of BD-ROM; page 5, paragraph 109, and again with multiple content; page 4, paragraph 84, and pages 14-15, paragraphs 357-358), wherein the output controlling section adds the dynamic metadata described in the metadata file read out from the non-transitory recording medium (Yahata; read out information from file of BD-ROM; page 5, paragraphs 100-109, and with HDRe data, i.e. dynamic metadata, added; page 18, paragraphs 403-404), and wherein the reading out section is implemented via at least one processor (Yahata; with at least a processor; page 6, paragraph 118, and page 19, paragraph 412).

Regarding claim 6, Yahata in view of Rusanovskyy discloses a program execution section configured to execute a program prepared in an associated relation with the second content and set values of parameters to generate the dynamic metadata, wherein the output controlling section adds the dynamic metadata generated by the execution of the program (Yahata; HDRe data, i.e. dynamic metadata, added; page 18, paragraphs 403-404, and wherein with values; page 13, paragraphs 328, 330, and 332, and wherein with at least an executed program; page 6, paragraphs 130 and 132-135, and for instance, with use of JAVA; page 10, paragraph 237), and wherein the output controlling section is implemented via at least one processor (Yahata; with at least a processor; page 6, paragraph 118, and page 19, paragraph 412).

Regarding claim 9, Yahata in view of Rusanovskyy discloses in a case where the first content is to be reproduced in place of the second content, the decoding section decodes the first HDR video stream, and the output controlling section adds the dynamic metadata added to the first HDR video stream to video data obtained by the decoding and outputs resulting data (Yahata; decoding and reproduction of a particular stream, i.e. first; page 18, paragraphs 402-404, and page 15, paragraph 367, and content output for display with HDRe data, i.e. dynamic metadata, added; page 18, paragraphs 403-404).

Regarding claim 10, Yahata in view of Rusanovskyy discloses the output controlling section outputs video data obtained by decoding the second HDR video stream and the dynamic metadata to the display apparatus through an HDMI interface (Yahata; through HDMI; page 18, paragraphs 403-404).

Claim 11, which discloses a method, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.

Claim 12, which discloses a non-transitory computer-readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
a program, which when executed by a computer causes the computer to execute a method (Yahata; with an executable software program; page 19, paragraph 412).

Claim 13, which discloses a non-transitory recording medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
a recording medium (Yahata; software program on a recording medium; page 19, paragraph 412); 
a playlist file having the static metadata described therein, the playlist file including reproduction re-controlling information of the second HDR video stream (Yahata; with playlist files containing information and for controlling reproduction; page 6, paragraph 132, and page 15, paragraph 367, and page 16, paragraphs 371-372); and 
an index file in which a flag representative of a type of an HDR video stream is described, the index file including a bit indicative of whether or not the first HDR video stream is recorded and a bit indicative of whether or not the second HDR video stream is recorded (Yahata; info file with indication, i.e. flag of type recorded; page 4, paragraph 84, and with bit; pages 14-15, paragraph 357, and page 15, paragraph 367, and page 16, paragraph 372), wherein when the when the index file includes the bit indicative of the first HDR video stream being record and the bit indicative of the second HDR video stream being records, the playlist file includes the reproduction re-controlling information of the second HDR video stream by adding the dynamic metadata of the first HDR video stream (Yahata; based on bit indications, system can determine appropriate processing for the streams; page 4, paragraph 84, and with bit; pages 14-

Claim 14, which discloses a non-transitory recording medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1, 4, and 5.  
Claim 15, which discloses a non-transitory recording medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 6.

Regarding claim 16, Yahata in view of Rusanovskyy discloses the non-transitory recording medium includes a BD-ROM disc (Yahata; with BD-ROM; Fig. 4, and page 1, paragraph 12, and page 3, paragraph 79, and page 4, paragraph 94).

Claims 2, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yahata et al., US 2017/0018292 in view of Rusanovskyy et al., US 2018/0063500 and further in view of Yeung et al., US 2018/0025464.

Regarding claim 2, Yahata in view of Rusanovskyy discloses all the claimed limitations of claim 1, as well as the output controlling section adds the dynamic metadata in which values are set as values of parameters (Yahata; HDRe data, i.e. dynamic metadata, added; page 18, paragraphs 403-404, and wherein with values; page 13, paragraphs 328, 330, and 332).  

In a related art, Yeung does disclose default values are set (default values can be applied; page 3, paragraph 52).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Yahata, Rusanovskyy, and Yeung by allowing certain default values to be used for parameters that need set, in order to provide an improved system and method for transforming metadata by computing a metadata set using an existing metadata set that is specific to a specific model (Yeung; page 1, paragraph 1).

Regarding claim 8, Yahata in view of Rusanovskyy discloses all the claimed limitations of claim 1, as well as contents including the first content and the second content (Yahata; with multiple content; page 4, paragraph 84, and pages 14-15, paragraphs 357-358), wherein the decoding section decodes the second HDR video stream included in the second content (Yahata; content decoded and output; page 18, paragraphs 403-404), and wherein a section is implemented via at least one processor (Yahata; with at least a processor; page 6, paragraph 118, and page 19, paragraph 412).  
Yahata in view of Rusanovskyy does not explicitly disclose a communication section configured to perform communication with a delivery server that provides a delivery service of content transmitted from the delivery server and received by the communication section.  

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Yahata, Rusanovskyy, and Yeung by allowing communication with a server for providing content/data relating to HDR content metadata, in order to provide an improved system and method for transforming metadata by computing a metadata set using an existing metadata set that is specific to a specific model (Yeung; page 1, paragraph 1).

Regarding claim 17, Yahata in view of Rusanovskyy discloses all the claimed limitations of claim 1, as well as dynamic metadata including luminance information (Yahata; at least an HDR video stream with HDRe data, i.e. dynamic metadata, included; pages 14-15, paragraphs 357-358, and wherein the HDRe data indicates dynamic metadata for luminance information; page 13, paragraphs 328-329 and 332).
Yahata in view of Rusanovskyy does not explicitly disclose metadata including information designated with respect to at least one shape set with each video frame.  
In a related art, Yeung does disclose metadata including information designated with respect to at least one shape set with each video frame (metadata which describes 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Yahata, Rusanovskyy, and Yeung by allowing specific information to be included in HDR content metadata, in order to provide an improved system and method for transforming metadata by computing a metadata set using an existing metadata set that is specific to a specific model (Yeung; page 1, paragraph 1).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yahata et al., US 2017/0018292 in view of Rusanovskyy et al., US 2018/0063500 and further in view of Toma et al., US 2017/0104973.

Regarding claim 7, Yahata in view of Rusanovskyy discloses all the claimed limitations of claim 6, as well as a JAVA program (page 10, paragraph 237).  
Yahata in view of Rusanovskyy does not explicitly disclose a program includes a program of BD-J.  
In a related art, Toma does disclose a program includes a program of BD-J (with BD-J; page 4, paragraph 86, and page 18, paragraph 311).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Yahata, Rusanovskyy, and Toma by allowing specific programs to be used with the BD content, in order to provide an improved system and method for determining whether a playback 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RANDY A FLYNN/Primary Examiner, Art Unit 2424